                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                              Case No.: 3:17-cv-242-MOC


  D. LANE BAUCOM, JR.,

                  Plaintiff,

  v.                                                          AMENDED JUDGMENT

  DoALL COMPANY, an Illinois
  corporation,

                  Defendant.


        THIS MATTER is before the Court on its own motion following remand from the

Fourth Circuit Court of Appeals.

        In the underlying employment action, following a jury trial, a jury awarded damages to

Plaintiff. Defendant appealed, and the Fourth Circuit Court of Appeals vacated and remanded

the action to this Court after finding that the jury failed to follow the Court’s instructions

regarding damages. The jury originally awarded Plaintiff $258,444.01 in damages. (Doc. No.

83). In its remand order, the Fourth Circuit found that this damages award should be reduced by

$5,200 to reflect that Plaintiff had earned that amount in alternate employment. (Doc. No. 119).

The Fourth Circuit gave Plaintiff the option of accepting the reduced damages award or being

granted a new trial.

        Plaintiff has since filed a Notice of Acceptance of Remittitur, stating that he accepts the

remittitur ordered by the appellate court such that the damages awarded by the jury will be

reduced by the sum of $5,200, as if the jury had awarded damages in the amount of $253,244.01

for the judgment originally entered upon the jury’s verdict. (Doc. No. 120).


                                                  1

       Case 3:17-cv-00242-MOC-DSC Document 124 Filed 03/17/21 Page 1 of 3
       On February 17, 2021, this Court ordered Plaintiff to submit a revised proposed judgment

amount, reflecting any adjustments in interest to be paid in light of the new damages award.1

(Doc. No. 122). Plaintiff has now submitted a proposed judgment amount. (Doc. No. 123).

       Plaintiff’s supplemental filing requests that the Court set the amount of pre-judgment

interest owed to him at $45,903.08, which is calculated by applying the North Carolina statutory

pre-judgment interest rate of 8% to the damages amount awarded by the jury of $253,244.01,

from the date of the breach of contract, December 6, 2016, through the original date of judgment,

March 13, 2019. (Doc. No. 123). Plaintiff further requests that post-judgment interest be

awarded on the judgment at the rate set forth in 28 U.S.C. § 1961, or 2.534%, from March 14,

2019, until the Judgment is paid in full.2 (Id.). Additionally, Plaintiff requests that the Court tax

the costs of this action, amounting to $502.98, against Defendant, pursuant to Rule 54 of the

Federal Rules of Civil Procedure. (Id.).

       The Court accepts Plaintiff’s proposed adjustments to the judgment in this action.

Therefore, the original judgment is hereby amended to reduce the damages award to

$253,244.01. Furthermore, Plaintiff is entitled to: $45,903.08 in pre-judgment interest; post-

judgment interest at the rate of 2.534%, from March 14, 2019, until the judgment is paid in full;

and the costs of this action, amounting to $502.89, which shall be taxed against Defendant.

       IT IS SO ORDERED.




1
   The Court gave Defendant a deadline to respond, but Defendant has not responded and the time
to do so has passed.
2   Plaintiff proposes $12,447.62 in post-judgment interest, which is calculated from March 14,
2019, using a hypothetical payoff date of February 19, 2021.
                                                  2

     Case 3:17-cv-00242-MOC-DSC Document 124 Filed 03/17/21 Page 2 of 3
Signed: March 17, 2021




                                    3

    Case 3:17-cv-00242-MOC-DSC Document 124 Filed 03/17/21 Page 3 of 3
